Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US Patent no. 8952962).

Regarding claim 1, Son discloses a computer-implemented method for deferring post-processes (See Son Fig. 1, Post-processing between 120 and 130, and col. 3, lines 45-48), the method comprising transmitting, from a server (server 100) implemented at a first computer system (See system 210 of Fig.2), an instruction to a remote client to sum a known load of one or more predetermined post-process deferral candidates (See Son col. 3, lines 18-21, lines 28-37 and lines 38-52 (Note that the request of application 110 is the instruction to measure the hardware capability of the rendering engine 120) and col. 5, lines 4-7)) the remote client being implemented at a second computer system that is different than, and remote from, the first computer system (See Fig. 2, remote system 250); receiving, from the remote client (See 150 of Fig. 1), information that indicates a post-process deferral list (See Son col. 4, lines 11-2 and col. 8, lines 20-28 ), at the server, skipping one or more post-processes in the post-processes deferral list during a post-processing phase of a first video frame (See Son col. 2, lines 10-16, and col. 6, lines 35-51).  The Applicant should note that the switching ON/OFF is equivalent to the skipping the one or more processes (See Fig. 3, switch 390).

As per claim 6, Son discloses a server computer system for deferring post-processes (See Son Fig. 1, Post-processing between 120 and 130, and col. 3, lines 45-48), wherein a server of the server computer system is configured to perform operation (See server 100): transmitting an instruction to a remote client to sum a known load of one or more predetermined post-process deferral candidates (See Son col. 3, lines 18-21, lines 28-37 and lines 38-52 (Note that the request of application 110 is the instruction to measure the hardware capability of the rendering engine 120) and col. 5, lines 4-7)), the remote client being implemented at a remote client computer system different than the server computer system (See Fig. 2, remote server system 250);  receiving, from the remoted client, information that indicates a post-process deferral list (See Son col. 4, lines 11-2 and col. 8, lines 20-28), skipping one or more processes in the post-process deferral list  the list during a post-processing phase of a first video frame (See Son col. 2, lines 10-16, and col. 6, lines 35-51). The Applicant should note that the switching ON/OFF is equivalent to the skipping the one or more processes (See Fig. 3, switch 390).

As per claims 2-3 and 7-8, Son further discloses transmitting from the server to the remote client, control data for the one or more post-processes skipped at the server (See Son col. 3, lines 15-21 and lines 38-52).

As per claims 4 and 9. Son further discloses monitoring  remote computational power of the client (See Son col. 3, lines 9-21).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5, 10-11, 13-17, 19-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over by Son et al. (US Patent no. 8952962) in view of Zhou (US Patent Application Publication no. 2015/0147052).

As per claims 5, 10-11 and 17, Son discloses a server computer-implemented method for deferring post-processes (See Son Fig. 1, Post-processing between 120 and 130, and col. 3, lines 45-48) comprising the at the server implemented at a first computer system (See Fig. 2, item 210), identifying one or more post-processes for deferral (See Son col. 4, lines 11-2 and col. 8, lines 20-28); skipping the one or more identified post-processes during a post-processing phase of a rendering pipeline (See Son col. 2, lines 10-16, and col. 6, lines 35-51, and wherein the pipeline is taught in Son col. 3, lines 42-52 and illustrated in Fig. 2 with pipeline engine 200).
It is noted that Son is silent about encoding one or more frames at a codec into one or more encoded videos, and transmitting the one or more encoded videos to remote a client, the remote client being implemented at a second computer system that is different system that is different than, and remote from the first computer system (See Fig. 2, system 250).
	However, Zhou teaches encoding one or more frames at a codec into one or more encoded videos, and transmitting the one or more encoded videos to a remote client (See Zhou [0007], [0013 and [0019]), the remote client being implemented at a remote client computer system different than the server computer system (See Fig. 2, item 250).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Son by incorporating Zhou’s step of encoding one or more frames at a codec into one or more encoded videos, and transmitting the one or more encoded videos to a client. The motivation for performing such a modification in Son is to implement post processing on a video frame without greatly modifying a media processing and a reduced price for implementing the video processing, such as a cost and time.

As per claim 13-16 and 19-22 Son further teaches re-identifying one or more post-processes deferral, and compiling the one or more pos-processes for deferral into a deferral list (See Son col. 2, lines 10-16, and col. 6, lines 35-51).  The Applicant should note that the switching ON/OFF is equivalent to the skipping the one or more processes (See Fig. 3, switch 390).

As per claim 23 and 24, Son further suggest a gaming server, and wherein the client is a gaming client (See Son col. 1, lines 22-25).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424